                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,

                    Plaintiff,                              8:19CV416

       vs.
                                                             ORDER
PETE RICKETTS, et al.,

                    Defendants.



       IT IS ORDERED that Plaintiff’s renewed motion to appoint specific counsel
(Filing No. 51) and Plaintiff’s motion requesting “3-judge district court” to convene
an evidentiary hearing (Filing No. 53) are denied.

      Dated this 3rd day of April, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
